During the months of September, October and November, Mr. Joseph B. Morse, at the request of the grievance committee of this county, performed services for said committee and duly presented his bills for such services. These bills have been approved by the chairman of the grievance committee and have been presented to the court for taxation and allowance.
At the request of the court, Mr. Morse has elaborated his bills by showing the amount of time expended by him and the dates upon which such time was expended and the nature of the services rendered. *Page 469 
I find the bills to be reasonable in amount.
The grievance committee in good faith, by virtue of sections 1382e and 1384e of the 1939 Cumulative Supplement to the General Statutes, ordered the services to be performed by Mr. Morse, and Mr. Morse, in good faith, relying upon the action of the grievance committee and upon the statutes, performed the services.
The court has and does tax and allow the bills as presented.
   In doing so, however, the court calls attention to the following action taken at a meeting of all the judges of the Superior Court on November 27, 1939:
In re employment by grievance committees of paid counsel:
1. No attorney to be employed on yearly or annual basis.
2. Attorney to be engaged to do specific things or work.
3. Bills when rendered to be accompanied by statement of nature of work done and time spent.
4. No attempt to be made to codify what may be deemed unlawful practice of law, except to satisfy themselves what acts or conduct should be presented to the court.
5. Only such reasonable bills of the committee and their attorneys, when the work is entrusted to them for the above purposes, to be taxed.